MEMORANDUM OPINION

No. 04-04-00874-CR

Rachel COLORADO a/k/a Rachel Saldaña,
Appellant

v.

The STATE of Texas,
Appellee

From the 186th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-2597
Honorable Teresa Herr, Judge Presiding

PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   February 23, 2005

MOTION TO DISMISS GRANTED; DISMISSED
            Appellant filed a motion to dismiss his appeal. The motion is granted, and this appeal is
dismissed. See Tex. R. App. P. 42.2(a).
                                                                                    PER CURIAM
Do not publish